 


 HR 3210 ENR: Securely Expediting Clearances Through Reporting Transparency Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3210 
 
AN ACT 
To require the Director of the National Background Investigations Bureau to submit a report on the backlog of personnel security clearance investigations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securely Expediting Clearances Through Reporting Transparency Act of 2018 or the SECRET Act of 2018. 2.DefinitionsIn this Act— 
(1)the term Bureau means the National Background Investigations Bureau of the Office; (2)the term Director means the Director of National Intelligence acting as the Security Executive Agent; and 
(3)the term Office means the Office of Personnel Management acting as the Suitability and Credentialing Executive Agent. 3.Report on backlog of personnel security clearance investigationsNot later than 90 days after the date of enactment of this Act, and quarterly thereafter for 5 years, the Director of the Bureau, in coordination with the Director, shall submit to Congress a report on the backlog of personnel security clearance investigations at the Bureau for the most recent full calendar quarter, which shall include— 
(1)the size of the backlog of personnel security clearance investigations of the Bureau, including, for each sensitivity level— (A)the number of interim clearances granted; 
(B)the number of initial investigations for Federal employees; (C)the number of periodic reinvestigations for Federal employees; 
(D)the number of initial investigations for employees of Federal contractors; (E)the number of periodic reinvestigations for employees of Federal contractors; 
(F)the number of initial investigations for employees of, and employees of contractors of, the Department of Defense; (G)the number of periodic reinvestigations for employees of and employees of contractors of the Department of Defense; 
(H)the number of employees of the Bureau conducting background investigations for the Bureau; and (I)the number of employees of contractors of the Bureau conducting background investigations for the Bureau; 
(2)the average length of time, for each sensitivity level, for the Bureau to carry out an initial investigation and a periodic reinvestigation; (3)a discussion of the factors contributing to the average length of time to carry out an initial investigation and a periodic reinvestigation; 
(4)a backlog mitigation plan, which shall include— (A)the identification of the cause of, and recommendations to remedy, the backlog at the Bureau; 
(B)the steps the Director of the Bureau shall take to reduce the backlog; (C)process reforms to improve efficiencies in, and the quality of, background investigations by the Bureau; and 
(D)a projection of when the backlog at the Bureau will be sufficiently reduced to meet required timeliness standards; and (5)a description of improvements in the information and data security of the Bureau. 
4.Report on security clearance investigations of personnel of the Executive Office of the PresidentNot later than 90 days after the date of enactment of this Act, the Director of the Office of Administration of the Executive Office of the President, in coordination with the Director and the Director of the Office, shall submit to Congress a report that explains the process for conducting and adjudicating security clearance investigations for personnel of the Executive Office of the President, including personnel of the White House Office. 5.Report on costs associated with bifurcated background investigation systemsNot later than 120 days after the date of enactment of this Act, the Director of the Office, in consultation with the other members of the Suitability and Security Clearance Performance Accountability Council established under Executive Order 13467 (73 Fed. Reg. 38103) and the Under Secretary of Defense for Intelligence, shall submit to Congress a report on the cost of maintaining comprehensive background investigations capability within the Office under the control or direction of the Bureau and a background investigations capability for Department of Defense personnel under the control or direction of the Department of Defense for implementation of the plan referenced in section 925 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), as compared to the cost of sustaining a single Government-wide background investigations enterprise. 
6.Reports on continuous evaluation, reciprocity, and timeliness measuresNot later than 120 days after the date of enactment of this Act, the Director shall submit to Congress reports that provide— (1)the status of implementing continuous evaluation Government-wide, including— 
(A)the number of agencies with continuous evaluation programs and how many of those programs are currently conducting automated records checks of the required data sources as identified by the Director; and (B)a discussion of the barriers for agencies to implement continuous evaluation programs, including any requirement under a statute, regulation, Executive Order, or other administrative requirement; 
(2)a detailed explanation of efforts by agencies to meet requirements for reciprocal recognition to access classified information, including— (A)the range of the length of time for agencies to grant reciprocal recognition to access classified information; 
(B)additional requirements for reinvestigations or readjudications, by agency; and (C)any other barriers to the timely granting of reciprocity, by agency, including any requirement under a statute, regulation, Executive Order, or other administrative requirement; and 
(3)a review of whether the schedule for processing security clearances under section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341) should be modified. 7.Review and update of position designation guidance (a)DefinitionsIn this section— 
(1)the term agency has the meaning given the term in Executive Order 13467 (73 Fed. Reg. 38103), or any successor thereto; (2)the term appropriate congressional committees means— 
(A)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate; and (B)the Committee on Oversight and Government Reform and the Permanent Select Committee on Intelligence of the House of Representatives; 
(3)the term background investigation means any investigation required for the purpose of determining the— (A)eligibility of a covered individual for logical and physical access to Federally controlled facilities or information systems; 
(B)suitability or fitness of a covered individual for Federal employment; (C)eligibility of a covered individual for access to classified information or to hold a national security sensitive position; or 
(D)fitness of a covered individual to perform work for or on behalf of the United States Government as a contractor employee; and (4)the term covered individual— 
(A)means a person who performs work for or on behalf of the executive branch or seeks to perform work for or on behalf of the executive branch; (B)is not limited to Federal employees; 
(C)includes all persons, not excluded under subparagraph (D), who require eligibility for access to classified information or eligibility to hold a sensitive position, including, but not limited to, contractors, subcontractors, licensees, certificate holders, grantees, experts, consultants, and government employees; and (D)does not include— 
(i)the President; (ii)employees of the President under section 105 or 107 of title 3, United States Code (except to the extent otherwise directed by the President); 
(iii)the Vice President; or (iv)employees of the Vice President under section 106 of title 3, United States Code, or an annual legislative branch appropriations Act (except to the extent otherwise directed by the Vice President). 
(b)Review and updating 
(1)Initial review and update of guidanceNot later than 180 days after the date of enactment of this Act, the Director and the Director of the Office shall review and make recommendations to Congress and the President as appropriate to issue guidance to assist agencies in determining— (A)position sensitivity designation; and 
(B)the appropriate background investigation to initiate for each position designation. (2)Reviews and revisions of position designationsNot less frequently than every 4 years, the President, acting through relevant agencies (as determined by the President) and in accordance with the guidance described in paragraph (1), shall review and, if necessary, revise the position designation of positions within agencies. 
(c)Reports to CongressNot later than 30 days after completing a review under subsection (b)(2), the President shall submit to the appropriate congressional committees a report on— (1)any issues identified in the review; and 
(2)the number of position designations revised as a result of the review. (d)No change in authorityNothing in this section limits or expands the authority of any agency to designate a position as sensitive or as requiring its occupant to have access to classified information. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
